Citation Nr: 0807793	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-07 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right wrist.

2.  Entitlement to an initial compensable evaluation for 
alopecia areata.

3.  Entitlement to an initial evaluation in excess of 10 
percent for joint space narrowing of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for joint space narrowing of the left knee.

5.  Entitlement to an initial compensable evaluation for 
leukocytoclastic vasculitis.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for an unspecified 
disability claimed as Gulf War Syndrome due to an undiagnosed 
illness.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
June 2002 and October 2004.

The veteran's appeal also initially included the issues of 
entitlement to service connection for bilateral hearing loss, 
a left shoulder disorder, and a positive tuberculin (PPD) 
test.  However, he withdrew those claims during his October 
2004 VA Central Office hearing before the undersigned Acting 
Veterans Law Judge.

During the October 2007 hearing, the veteran also discussed 
his right wrist disability primarily in terms of his service-
connected right wrist scar.  At present, however, his appeal 
does not include the issue of an increased (compensable) 
evaluation for that disorder.  Rather, it is clear from the 
April 2005 Statement of the Case and the May 2006 
Supplemental Statement of the Case that the degenerative 
joint disease issue is instead on appeal.  The scar issue is 
accordingly referred back the RO for appropriate action.

Finally, with regard to both appealed rating decisions, the 
Board is aware that the veteran submitted a VA Form 9 (Appeal 
to Board of Veterans' Appeals) in March 2004 and June 2006, 
outside of the time limits set forth in 38 C.F.R. § 20.302(b) 
(2007).  That notwithstanding, the veteran did submit 
statements in September 2002 and September 2005 referencing 
the pending appeals.  The Board has resolved all doubt in the 
veteran's favor and accepted those statements as Substantive 
Appeals in lieu of a timely submitted VA Form 9, given the 
provisions of 38 C.F.R. § 20.202 indicating that the Board is 
to interpret such statements in "a liberal manner."  Id.

The issues of entitlement to higher initial evaluations for 
joint space narrowing of the right knee, joint space 
narrowing of the left knee, and leukocytoclastic vasculitis; 
and service connection for PTSD and for an unspecified 
disability claimed as Gulf War Syndrome due to an undiagnosed 
illness are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the right 
wrist is painful and productive of limitation of motion of 
the wrist, but there is no evidence of right wrist ankylosis.

2.  The veteran's alopecia areata affects only the face and 
scalp, with no residual scarring or eczema-type symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right wrist 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010 and 5215 (2007).

2.  The criteria for an initial compensable evaluation for 
alopecia areata have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.31, 4.118, Diagnostic Code 7831 (2007); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803-05, 7819 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
July 2001, addressing his initial service connection claims 
for a right wrist disorder and hair loss.  Moreover, a 
further VCAA letter was issued in August 2005, addressing the 
pending initial evaluation claims.  This letter was followed 
up by a May 2006 Supplemental Statement of the Case 
addressing the same claims.  Consequently, this case raises 
no procedural concerns in view of the Mayfield line of 
decisions.  

As this case concerns the propriety of initial evaluations, 
rather than claimed increases in existing evaluations, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected, whereas in an initial claim for disability 
compensation, the evaluation of the claim is generally 
focused on substantiating service connection by evidence of 
an in-service incident, a current disability, and a nexus 
between the two.  Id., slip. op. at 5.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased ratings: applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

III.  Degenerative joint disease of the right wrist

The RO has evaluated the veteran's degenerative joint disease 
of the right wrist at the 10 percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5215.  The RO granted both 
service connection and a zero percent evaluation in the 
appealed October 2004 rating decision, effective from March 
1998.  In a May 2006 rating decision, the RO increased this 
evaluation to 10 percent, also from March 1998.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

Under Diagnostic Code 5215, a maximum 10 percent evaluation 
is warranted for either wrist dorsiflexion of less than 15 
degrees, or palmar flexion limited in line with the forearm.  
These evaluations are assigned for both dominant and non-
dominant wrists (the veteran is right-handed, as indicated in 
a September 2001 VA examination report, so the service-
connected right wrist represents a major (dominant) joint).  
The only diagnostic code section allowing for an increase is 
Diagnostic Code 5214, addressing ankylosis.  Under this 
section, a 30 percent evaluation is assigned for a dominant 
wrist with favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.

Such evidence has not been shown in the present case, 
however.  The veteran's September 2001 VA examination 
revealed right wrist dorsiflexion from zero to 70 degrees, 
palmar flexion from zero to 80 degrees, radial deviation from 
zero to 20 degrees, and ulnar deviation from zero to 45 
degrees, without swelling, weakness, or limitation by pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Similarly, while the veteran reported severe right wrist pain 
upon VA examination in October 2005, the examination revealed 
dorsiflexion and plantar flexion to 50 degrees, radial 
deviation to 15 degrees, and ulnar deviation to 25 degrees, 
with tenderness and pain but no ankylosis, fatigue, weakness, 
lack of endurance, or incoordination.  The Board is aware 
that the findings from the latter examination represent 
limited motion, particularly in view of 38 C.F.R. § 4.71a, 
Plate I.  Nevertheless, the combination of such limited 
motion and the noted pain and tenderness results in a 
disability picture falling far short of the level of 
severity, namely favorable ankylosis, contemplated by the 
criteria for a higher initial evaluation under Diagnostic 
Code 5214.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.     

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  The 
Board notes that the veteran reported missing three to five 
days per week from work during his August 2005 VA 
examination; however, he repeated this contention in regard 
to several disabilities and has submitted no employee records 
or other documentation indicating that the service-connected 
right wrist disorder, in and of itself, caused such an 
unusual level of interference with employment.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for degenerative joint disease of the 
right wrist, and the veteran's claim for that benefit must be 
denied.  38 C.F.R. § 4.7.

IV.  Alopecia areata

The RO has evaluated the veteran's alopecia areata at the 
zero percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
7831.  The RO granted both service connection and a zero 
percent evaluation in the appealed October 2004 rating 
decision, effective from March 1998.  

Under Diagnostic Code 7831, a zero percent evaluation is 
warranted for alopecia areata with loss of hair limited to 
the scalp and face.  A 10 percent evaluation is assigned for 
loss of all body hair.

As Diagnostic Code 7831 was enacted only as of August 30, 
2002, and as no prior diagnostic code existed addressing this 
disability, the RO in its April 2005 Statement of the Case 
also cited to the version of Diagnostic Code 7819 effective 
through August 29, 2002; under this section, new benign skin 
growths were to be evaluated as eczema (Diagnostic Code 
7806).  The RO also cited to the prior versions of Diagnostic 
Codes 7800 (disfiguring scars of the head, face, or neck), 
7804 (tender and painful scars on objective demonstration), 
and 7805 (rating scars on limitation of function of the part 
affected).

The Board has reviewed the relevant evidence of record but 
finds no indication that the veteran's alopecia areata has 
involved either an area beyond the scalp and face or the type 
of scarring for which a compensable evaluation might be in 
order.  During his September 2001 VA examination, he reported 
initial patchy hair loss involving the left temple area and 
face and more recently with intermittent loss of hair on 
different parts of the scalp, last occurring in 2000.  The 
examiner at that time noted "[n]o scalp hair loss detected" 
and found no pathology to render a diagnosis.  Diffused 
thinning of the hair was noted upon a VA skin examination in 
April 2004, with pertinent diagnoses of male pattern baldness 
and alopecia areata of the skin of the scalp by history 
rendered.  The examiner noted no lesions upon examination and 
small areas of alopecia areata on the side of the mouth, with 
less than one percent of the body affected by the process.  
Similarly, upon examination in October 2005, the veteran 
reported only one area on the face with current hair loss, 
causing embarrassment due to the cosmetic appearance of the 
lesion on the face.  The examiner noted only a quarter-size 
area of hypopigmentation on the right chin without 
exfoliation, ulceration, or crusting and affecting less than 
one percent of the whole skin.  In rendering a diagnosis of 
status post alopecia areata, the examiner noted that except 
for this small lesion the veteran's disability had resolved.

Overall, the findings above reflect only male pattern 
baldness and a small area on the chin, consistent with the 
current zero percent evaluation assigned under Diagnostic 
Code 7831, the provisions of which have been effective since 
August 30, 2002.  No involvement of the remainder of the body 
has been noted.  The Board is aware that the current 
evaluation has been effective since 1998 and has considered 
the pre-August 30, 2002 criteria for evaluating skin 
disorders, but there is no evidence of a moderately 
disfiguring scar of the head, face, or neck (10 percent under 
the deleted version of Diagnostic Code 7800); a poorly 
nourished scar with repeated ulceration (10 percent under the 
deleted version of Diagnostic Code 7803); a tender and 
painful scar (10 percent under the deleted version of 
Diagnostic Code 7804); limitation of function of an affected 
part (10 percent under Diagnostic Code 7805); or exfoliation, 
exudation, or itching (10 percent under the deleted version 
of Diagnostic Code 7806).  

Again, as the veteran has submitted no evidence showing that 
his service-connected alopecia areata markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and as there is also 
no indication that this disorder has necessitated frequent, 
or indeed any, periods of hospitalization during the pendency 
of this appeal, the Board is not required to remand this 
matter for the procedural actions concerning extra-schedular 
evaluations outlined in 38 C.F.R. § 3.321(b)(1).  Indeed, the 
veteran specifically denied time lost from work on account of 
this disorder during his October 2005 VA examination and did 
not suggest a worsening in this regard during his October 
2007 hearing.

Overall, the evidence does not support an initial compensable 
evaluation for alopecia areata, and the claim for that 
benefit must be denied.  38 C.F.R. §§ 4.7, 4.31.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the right wrist is denied.

Entitlement to an initial compensable evaluation for alopecia 
areata is denied.


REMAND

The Board has reviewed the transcript of the veteran's 
October 2007 VA Central Office hearing and finds that such 
testimony indicates that, on several pending issues, further 
evidentiary development is needed prior to Board adjudication 
of the knee, vasculitis, PTSD, and Gulf War Syndrome claims.

First, the veteran specifically referenced a recent 
examination of his knees and other treatment for vasculitis 
at Walter Reed Medical Center in Washington, DC.  Indeed, his 
representative asserted that a remand was needed for records 
of such examination and treatment  The Board concurs, 
particularly as the most recent treatment reports of record, 
dated only through July 2006, are from a different facility.

Second, in reference to his claimed PTSD, the veteran 
described ongoing treatment at the Vet Center in Alexandria, 
Virginia, as well as at a health clinic in Woodbridge, 
Virginia and with a VA physician.  The only recent pertinent 
record received into the claims file, however, is a brief 
October 2007 statement from the veteran's psychiatrist in 
Woodbridge.  Records of such mental health treatment will 
need to be obtained as well.  38 C.F.R. § 3.159(c) (2007).

Finally, the Board observes that the RO previously denied the 
veteran's Gulf War Syndrome claim in part because there was 
no specific disorder or set of symptoms for which a service 
connection grant would be warranted.  See 38 C.F.R. § 3.317 
(2007).  During his October 2007 hearing, however, he did 
provide further clarification, noting his primary symptoms 
consisted of chronic fatigue and pain in the multiple joints.  
He also noted problems with his bowel movements.  All such 
symptoms should be addressed upon VA examination prior to 
further Board action on this claim.  38 U.S.C.A. § 5103A(d) 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

Specifically, the veteran should be 
requested to fill out a signed release 
form, with full address and date 
information, for all current treatment 
providers for his claimed PTSD.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  These should include, but are 
not limited to, treatment records from 
the Walter Reed Medical Center and the 
Vet Center in Alexandria dated since 
separation from service in February 1998.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed undiagnosed 
illness, encompassing joint pains, 
chronic fatigue, and bowel problems.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is first requested to provide, 
if possible, known clinical diagnoses 
corresponding to the claimed  joint 
pains, chronic fatigue, and bowel 
problems.  For each such known clinical 
diagnosis, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder, if present, is related to the 
veteran's period of active service.  

For each claimed disorder for which a 
known clinical diagnosis cannot be 
established, the examiner should 
specifically state whether there is a 
chronic medically unexplained 
multisymptom illness that cannot be 
attributed to a known clinical diagnosis.  
If no chronic (e.g., existing six months 
or more and exhibiting intermittent 
episodes of improvement and worsening 
over a six month period) illness is found 
for any claimed disorder, the examiner 
should so state.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims of 
entitlement to higher initial evaluations 
for joint space narrowing of the right 
knee, joint space narrowing of the left 
knee, and leukocytoclastic vasculitis; 
and service connection for PTSD and for 
an unspecified disability claimed as Gulf 
War Syndrome due to an undiagnosed 
illness should be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


